Citation Nr: 9923570	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1988.  The Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for peptic ulcer disease and assigned it a 10 percent rating 
in August 1994, and the veteran appealed the assignment of 
the 10 percent rating.  He presented testimony during a 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) in Houston, Texas in April 1999.  
In November 1998, the veteran indicated that he was 
withdrawing an appeal concerning the an increased disability 
rating for his service-connected obstructive lung disease.


REMAND

As an initial matter, the Board finds that the veteran's 
claim for a disability rating greater than 10 percent is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the veteran's assertions that his 
disability reflects a greater disability picture than 
currently assessed.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Once it has been determined that a claim is well 
grounded, as here, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.

Records development

Service connection for the veteran's peptic ulcer disease was 
granted secondary to the use of medication for other 
service-connected disabilities.  

After the above-mentioned hearing in April 1999, the Board 
accepted submission of a May 1999 VA report of an 
esophagogastroduodenoscopy (hereinafter endoscopy) which 
revealed multiple superficially located diminutive areas of 
hemorrhage, which were consistent with acute drug-induced 
damage to the veteran's stomach. 

The Board also accepted a March 1999 VA medical record 
indicating that the veteran was to be treated at the Woodland 
Heights Hospital at that time.  That report is not of record.  
The veteran mentioned other possible treatment during the 
hearing, and that it was hard for him to recall the exact 
places and times that treatment was received.  During his 
March 1997 VA examination, he mentioned having an endoscopy 
at an unspecified VA hospital in 1996.  The record thereof 
did not come forward as a result of the February 1997 VA 
request for its own records from the Lufkin VA outpatient 
clinic.  Also, the occurrence of an endoscopy in 1994 is 
noted in a July 1995 VA medical record, but the endoscopy 
report is not of record.  

VA has a duty to attempt to assist in obtaining medical 
records only when they are identified as pertinent and 
specific to a claim and when there is information of record 
which is sufficient to identify and locate them.  38 U.S.C.A. 
§ 5107 (West  1991); 38 C.F.R. § 3.159 (1998).  The RO should 
therefore attempt to assist the veteran in obtaining the 
Woodland Heights report and any other records, including VA 
hospital reports, which the veteran sufficiently identifies 
and indicates are pertinent and specific to his claim.

Examination

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 (1998), a 
10 percent rating is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 or more days in duration, or with continuous 
moderate manifestations.  A 40 percent rating requires 
moderately severe symptoms which are less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating requires pain partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.

The Board notes that there are laboratory studies of record 
showing that the veteran's hematocrit has predominantly been 
below normal limits, that he was hospitalized in August 1994 
after passing out, and that during the hospitalization, he 
was given four pints of blood and was diagnosed with anemia 
secondary to blood loss.  Additionally, in March 1995, he 
reported becoming foggy and weak over the weekend.  In May 
1995, he was seen with complaints of abdominal cramping, and 
his skin was cold and clammy.  The March 1997 VA examination 
report which was considered in assigning the veteran a 10 
percent rating is not a gastroenterology examination report 
and is not especially specific to his claim.  

In light of the evidence, the Board believes that an 
examination by a gastroenterologist is indicated, in order to 
provide more information to rate the veteran's 
service-connected peptic ulcer disease pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7305.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non VA health 
care providers who have treated him for 
peptic ulcer disease since August 1993.  
Thereafter, with any necessary 
authorization from the veteran, the RO 
shall comply with 38 C.F.R. § 3.159, 
including by attempting to obtain copies 
of pertinent treatment records 
identified by the veteran which are not 
currently of record.

2.  After all pertinent records of 
treatment have been obtained and 
associated with the claims folder, the 
RO should make a reasonable attempt to 
schedule the veteran for a VA 
examination by a gastroenterologist 
during an active phase of his service-
connected gastrointestinal disorder.  
The gastroenterologist should examine 
the veteran to determine the current 
nature and severity of his peptic ulcer 
disease.  The examiner should review the 
claims folder and a copy of this remand 
before examining the veteran and 
providing a current diagnosis.  The 
examiner should conduct all pertinent 
tests and studies deemed necessary, 
including height and weight, either an 
upper gastrointestinal series or an 
endoscopy if the veteran consents, 
complete blood count, and an assessment 
of the veteran's nourishment status, 
including given his height and weight.  
Additionally, the examiner should report 
detailed findings with regard to the 
current manifestations of the veteran's 
peptic ulcer disease, including, but not 
limited to the degree to which ulcer 
pain is relieved by standard therapy; 
whether the veteran has periodic 
vomiting, or recurrent hematemesis or 
melena; whether his gastric ulcer is 
manifested by anemia, weight loss, or 
resulting impairment of health; whether 
episodes of symptoms are severe or 
incapacitating; whether the 
manifestations are continuously 
moderate, how many days symptomatic 
episodes last; and how many times per 
year symptomatic episodes occur.

3. The RO should then readjudicate the 
veteran's claim for a disability rating 
greater than 10 percent for peptic ulcer 
disease.  If the veteran's claim is not 
granted, then he and his representative 
should be issued a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


